Title: Abigail Adams to John Thaxter, 20 October 1783
From: Adams, Abigail
To: Thaxter, John



Braintree October 20. 1783

To you my young Friend upon whom the parential ties are strong and unbroken; who never yet knew the agonies which attend the loss of a fond Mother; or the pangs which rend the filial Heart Bereaved of a dear and venerable Father, to You I say, may Heaven long continue those blessings, nor teach you, experimentally to Sympathize with your afflicted Friend.
My dear parent is no more! His illness was Short and accute, his patience resignation and Submission, exemplary.

“His conduct was a legacy for all
Richer than Mammons for his single heir
His comforters, he comforts; great in ruin
With unreluctant Grandeur, gives, not yealds
His soul sublime.”

Few persons enjoyed so rigorous an old age, few persons of his age are so universally regreted.

“Virtuous and wise he was, but not Severe
He still rememberd, that he once was young
His easy presence checked no decent joy
Him even the dissolute admired; for he
A Gracefull loosness, when he pleasd put on
And laughing would instruct.”

Even in his last hours, he retaind that Cheerfullness which had distinguishd him through his Life. I never before past through so painfull and yet so instructive a Scene, I reflect upon the last fortnight of his Life with a melancholy satisfaction and pleasure.


“Sweet peace and Heavenly hope, and humble joy
Divinely beamd on his exalted Soul.”

I will not ask an excuse for thus dwelling upon the memory of one so deservedly dear to me, and for whose death you will yourself feel a regret; he affectionately rememberd you upon his death Bed and left his blessing for all his young Friends and acquaintance. During the afflictive Scene, I received several Letters from you, but my mind has not long recoverd such a state of tranquility as to be able to replie to you. I most sincerely thank you for all your kind attentions to me. Mr. Storer you observe receives many large packets when you get none. I do not know of half the opportunities by which Mr. Storers Friends write to him, I never omit writing when I have timely notice, but you must not charge your Friends too severely, who from many of your Letters had reason to expect your return for many months. The present severe Storm fills me with a thousand apprehensions least my Friends should attempt comeing to America this winter. We have had in the course of 3 weeks two as severe storms of wind and rain, blowing a mere Huricane for 48 hours, as I ever knew.
Ardently as I long to see my long absent partner I would not; that he should hazard a voyage upon this coast in the winter season—and yet I have a thousand anxieties at his continuence abroad upon account of his Health.
I hear by way of Mr. Smith that you have made a little excursion to our good old Friend Britania. Pray how do you like her? Is she Great in Ruins? In decay at least, for she past her zenith Eight years ago. You must discribe this visit to me, for tho by the residence of my Friends abroad, I have felt particularly interested in the various Countries they have inhabited, and a sort of acquaintance with them, I now dispair of a nearer view of them, having quitted all thoughts of ever visiting them.
Depreciated and depraved as our manners are, from the purity of former days; I think our own country the best calculated to make “Men happy and to keep them So.” Here domestick virtues are more Esteemed and cultivated, Gallantry is less practised, those passions which enoble humanize and soften Man, are not prostituded at the Shrine of Mammon. Gameing that Bane of civil Society, that antidote to good Humour and Beauty, that distroyer of female delicacy and honour, is not yet; and I pray Heaven, it never may become fashionable amongst the Females of the Northern States. The Manners of the Southern are much nearer assimilated to those of Europe. You appear to have retained so many of your Yankee sentiments, that I fancy you will highly realish the Simplicity of your own country, you can anticipate a “well orderd Home, Mans cheif delight” with sincere pleasure.
Confess my Friend your wishes for a connection and an agreable companion for life, it certainly would not engross so much of your attention, as to be the subject you oftenest write upon, unless it was very near your Heart. All your declarations of conquering your passions and of your insensibility, like a Monk in his Cloister, are proofs, of what you think and what you feel. Let me comfort you with the Idea that Heaven has in reserve for you; much domestick felicity, the enjoyment of which is sincerely wished you by your affectionate Friend

Abigail Adams

